69 F.3d 544
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Evan Arthur HOOK, et al., Plaintiffs-Appellees,v.Samuel LEWIS, Director of the Arizona Department ofCorrections, State of Arizona, et al.,Defendants-Appellants.Evan Arthur HOOK, et al., Plaintiffs-Appellees,v.STATE OF ARIZONA, et al., Defendants-Appellants.
Nos. 94-16190, 95-15105.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 17, 1995.Decided Oct. 19, 1995.

1
Before:  KOZINSKI and NOONAN, Circuit Judges, BREWSTER*, District Judge


2
ORDER**


3
For the reasons stated in the district court's Orders of June 3, 1994, and August 4, 1994, the contempt sanctions imposed on Appellant Samuel Lewis for violation of the October 19, 1973, Consent Decree are AFFIRMED.


4
The district court's order of June 3, 1994, that the sanctions "are not to be borne by the taxpayers or the State," is REVERSED.  Spallone v. United States, 493 U.S. 265 (1990).



*
 The Honorable Rudi M. Brewster, United States District Judge for the Southern District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3